IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 481 MAL 2020
                                             :
                    Respondent               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
JORDAN MICHAEL WALLICK,                      :
                                             :
                    Petitioner               :
                                             :



                                      ORDER



PER CURIAM

      AND NOW, this 20th day of January, 2021, the Motion to Quash Petition for

Allocatur/Petition for Allocatur Nunc Pro Tunc is GRANTED. The Petition for Allowance

of Appeal is DISMISSED, without prejudice.